NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOHNATHAN S. WILLIAMS, AKA                      No. 15-17402
Jonathan Samuel Williams,
                                                D.C. No. 2:11-cv-02526-WBS-
                Plaintiff-Appellant,            CMK

 v.
                                                MEMORANDUM*
KURK, Dr.; et al.,

                Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     William B. Shubb, District Judge, Presiding

                              Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Johnathan Williams, AKA Johnathan Samuel Williams, a California state

prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C.

§ 1983 action alleging deliberate indifference to his serious dental needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and we

affirm.

      The district court properly dismissed Williams’s action on the basis of res

judicata because Williams’s claim was raised, or could have been raised, in his

prior action between the same parties, and the prior action resulted in a final

judgment on the merits. See id. (explaining requirements for res judicata under

federal law and that res judicata bars “any claims that were raised or could have

been raised in a prior action” (citation, internal quotation marks, and emphasis

omitted)). Contrary to Williams’s contention, res judicata applies even though

defendants were not served in the prior action.

      Williams’s appeal of the denial of his motions for preliminary injunctive

relief is moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1449-50

(9th Cir. 1992) (when underlying claims have been decided, reversal of denial of

preliminary injunctive relief would have no practical consequences, and the issue

is therefore moot).

      The district court did not abuse its discretion by denying Williams’s motion

for reconsideration because Williams failed to demonstrate any grounds warranting

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for relief

under Fed. R. Civ. P. 60(b)).


                                          2                                       15-17402
      We reject as meritless Williams’s contentions that the district court erred in

its decisions regarding Williams’s appointed counsel; that there was misconduct by

the magistrate judge that affected Williams’s right to due process and equal

protection; and that his cell searches affected the outcome of this case.

      Williams opposed request for judicial notice (Docket Entry No. 21) is

denied.

      AFFIRMED.




                                          3                                    15-17402